Citation Nr: 1742641	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-22 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for right ear hearing loss disability.

2. Entitlement to service connection for hypertension with triple bypass.


ORDER

Entitlement to service connection for right ear hearing loss disability is granted.

Entitlement to service connection for hypertension with triple bypass is granted.


FINDINGS OF FACT

1. The Veteran's right ear hearing loss disability is related to active service.

2. The Veteran's hypertension with triple bypass is related to active service.

CONCLUSIONS OF LAW

1. The criteria for service connection for right ear hearing loss disability have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2016).

2. The criteria for service connection for hypertension with triple bypass have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active military service from March 1972 to March 1978 and January 2004 to October 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the June 2010 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida. 

In July 2017, the Veteran testified at a Travel Board Hearing in St. Petersburg, Florida before the undersigned. A transcript of the hearing has been associated with the claims file.

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to service connection for right ear hearing loss disability.

The Veteran contends that she has right ear hearing loss related to her military service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran has right ear hearing loss disability that is etiologically related to, or aggravated by, an in-service disease or injury.  

The Board finds that competent, credible, and probative evidence establishes that the Veteran's right ear hearing loss disability is etiologically related to the Veteran's active service.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

An August 2017 private audiogram report revealed right ear pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
10
40
45

Based on the foregoing, the Veteran has a right ear hearing loss disability for VA purposes; thus, an essential element has been met. 38 C.F.R. § 3.385.

An April 2013 VA medical examination report reflects the Veteran with sensonneural hearing loss. The April 2013 examiner opined that the Veteran's hearing loss disability is at least as likely as not related to her military service. The examiner explained that after a review of the claims folder, the Veteran's hearing loss is attributable to noise exposure during active service. The Board notes that in-service acoustic trauma has been conceded by VA. Additionally, the Veteran is currently service-connected for left ear hearing loss and tinnitus in due to her military noise exposure. As such, the Board finds that service connection for right ear hearing loss is warranted. 

In light of the Veteran's confirmed in-service incurrence, the objective clinical medical evidence, and her credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for right ear hearing loss disability and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, service connection for right ear hearing loss disability is granted. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Entitlement to service connection for hypertension with triple bypass.

The Veteran contends that she has hypertension with triple bypass related to her military service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran hypertension with triple bypass that is etiologically related to, or aggravated by, an in-service disease or injury.  

The Board finds that competent, credible, and probative evidence establishes that the Veteran's hypertension with triple bypass is etiologically related to the Veteran's active service.


For some "chronic diseases," presumptive service connection is available. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307. The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Hypertension is included in 38 C.F.R. § 3.309(a).

Private medical records of the Veteran's blood pressure reflect 164/100 and 168/100 in May 2005; and 160/110 in June 2005. Additionally, in-service treatment records reveal the Veteran with blood pressure at 160/94. (See September 2004 Chronological Record of Medical Care).The Veteran was subsequently diagnosed with hypertension as early as May 2005 (within one year from separating from active service). 

A 10 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 38 C.F.R. § 4.104, DC 7101. 

Here, the medical evidence reflects that the Veteran's systolic pressure was predominantly 160 or more within one year from service separation. Additionally, in a March 2011 medical letter, the Veteran's physician opined that the Veteran's blood pressure was aggravated by the stress of her Middle East deployment while on active duty.  The private physician reiterated her medical opinion in a July 2017 letter, concluding that the Veteran's hypertension is most likely caused by or a result of her active military service. As the evidence reflects the Veteran experienced elevated blood pressure during active service, and subsequent to, the Board finds that presumption of service connection for a chronic disease (hypertension with triple bypass) is warranted.  

In light of the Veteran's confirmed in-service incurrence, the objective clinical medical evidence, and her credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for hypertension with triple bypass and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, service connection for tinnitus is granted. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Brandon A. Williams, Associate Counsel

Copy mailed to:  [Disabled American Veterans]

Department of Veterans Affairs


